ITEMID: 001-87832
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2008
DOCNAME: CASE OF KUKALO v. RUSSIA (NO. 2)
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial;Violation of Article 1 of Protocol No. 1 - Protection of property
JUDGES: Anatoly Kovler;Christos Rozakis;Dean Spielmann;George Nicolaou;Khanlar Hajiyev;Sverre Erik Jebens
TEXT: 4. The applicant was born in 1941 and lives in Kurgan, a city in the Kurgan Region.
5. As a victim of Chernobyl, the applicant was entitled to social beneﬁts. The beneﬁts were underpaid, and the applicant sued the local welfare authority.
6. The Kurgan Town Court held for the applicant eight times.
7. On 25 March 2003 the court awarded arrears and ﬁxed a new amount of periodic beneﬁts. This judgment became binding on 8 May 2003 and was enforced in July 2003.
8. On 3 April 2003 the court awarded arrears and ﬁxed a new amount of periodic beneﬁts. This judgment became binding on 17 April 2003 and was enforced on 21 July 2005.
9. On 19 February 2004 the court awarded arrears and ﬁxed a new amount of periodic beneﬁts. This judgment became binding on 6 March 2004 and was enforced on 21 July 2005.
10. On 11 March 2004 the court awarded arrears and ﬁxed a new amount of periodic beneﬁts. This judgment became binding on 27 March 2004 and was enforced in July 2005.
11. On 27 April 2004 the court awarded arrears and ﬁxed a new amount of periodic beneﬁts. This judgment became binding on 8 May 2004 and was enforced in July 2005.
12. On 20 December 2004 the court awarded inationary loss caused by the non-enforcement of the previous four judgments, awarded arrears, and ﬁxed a new amount of periodic beneﬁts. This judgment became binding on 11 January 2005 and was enforced on 27 October 2006.
13. On 22 May 2006 the court awarded arrears and ﬁxed a new amount of periodic beneﬁts. This judgment became binding on 6 June 2006 and has been enforced in part.
14. On 28 June 2006 the court awarded arrears and ﬁxed a new amount of periodic beneﬁts. This judgment became binding on 14 July 2006 and has been enforced in part.
15. Under section 9 of the Federal Law on Enforcement Proceedings of 21 July 1997, a bailiff must enforce a judgment within two months. Under section 242.2.6 of the Budget Code of 31 July 1998, the Ministry of Finance must enforce a judgment within three months.
VIOLATED_ARTICLES: 6
P1
VIOLATED_PARAGRAPHS: P1-1
